 Case: 4:19-cv-03271-JAR Doc. #: 43 Filed: 08/31/20 Page: 1 of 2 PageID #: 358




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION


       SBFO OPERATOR NO. 3, LLC, et al., )
                                         )
               Plaintiffs,               )
                                         )
           vs.                           )                   Case No. 4:19-cv-03271-JAR
                                         )
       ONEX CORPORATION, et al.,         )
                                         )
               Defendants.               )

                            MEMORANDUM AND ORDER

       Currently before the Court is Defendants’ Motion to Dismiss Plaintiffs’ Complaint. (Doc.

31). At the outset of their briefing, Defendants argue that all of Plaintiffs’ claims are barred by

License Agreements and Fixed Operating Expense Reimbursement Agreements between Plaintiffs

and Moran Foods, LLC, d/b/a Save-A-Lot Ltd. (Doc. 31 at 9-11). Defendants attached examples

of these agreements as exhibits to the motion, and the agreements are essential to the ultimate

resolution of this case. Plaintiffs contend, among other arguments, that the Court may not consider

the agreements at the motion to dismiss stage because they were not included in the pleadings.

(Doc. 37 at 4-5). Defendants appropriately reply that the complaint itself makes multiple references

to the agreements, and the agreements are therefore incorporated by reference. (Doc. 40 at 3-4).

       “If, on motion under Rule 12(b)(6) or 12(c), matters outside the pleadings are presented to

and not excluded by the court, the motion must be treated as one for summary judgment under

Rule 56.” Fed. R. Civ. P. 12(d). After thorough consideration, the Court concludes that

Defendants’ motion to dismiss should be converted into a motion for summary judgment. See

Kulhanek v. Griffith, 2019 WL 7194763 (E.D. Mo. Dec. 26, 2019) (converting defendants’ motion
 Case: 4:19-cv-03271-JAR Doc. #: 43 Filed: 08/31/20 Page: 2 of 2 PageID #: 359




for judgment on the pleadings into a motion for summary judgment); Communications Unlimited

Contracting Services, Inc. v. Broadband Infrastructure Connection, LLC, 2017 WL 1908848, at

*4 (E.D. Mo. May 10, 2017) (converting a motion to dismiss into a motion for summary judgment

“out of an abundance of caution”).

       As required under Rule 12(d), this Memorandum and Order shall serve as notice to the

parties that the Court will treat Defendants’ motion to dismiss as a motion for summary judgment.

See Country Club Estates, L.L.C. v. Town of Loma Linda, 213 F.3d 1001, 1005 (8th Cir. 2000)

       Accordingly,

       IT IS HEREBY ORDERED that the Court will convert Defendants’ motion to dismiss

(Doc. 31) into a motion for summary judgment, in accordance with Federal Rules of Civil

Procedure 12(d).

       IT IS FURTHER ORDERED that Defendants shall have thirty (30) days from of the

date of this order to file any supplemental briefing setting forth materials pertinent to their motion,

Plaintiff shall have 30 days thereafter to file any supplemental response, and Defendants shall

have 14 days thereafter to reply.



       Dated this 31st day of August, 2020.


                                                   ________________________________
                                                   JOHN A. ROSS
                                                   UNITED STATES DISTRICT JUDGE
